

116 S2301 IS: Reforming Disaster Recovery Act
U.S. Senate
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2301IN THE SENATE OF THE UNITED STATESJuly 25, 2019Mr. Schatz (for himself and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo authorize the Secretary of Housing and Urban Development to provide disaster assistance to
			 States, insular areas, units of general local government, and
			 Indian tribes under a community
			 development block grant disaster recovery program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Reforming Disaster Recovery Act. 2.Office of Disaster Recovery and Resilient Communities (a)EstablishmentThe Secretary of Housing and Urban Development shall establish, within the Office of Community Planning and Development of the Department of Housing and Urban Development, the Office of Disaster Recovery and Resilient Communities (in this section referred to as the Office).
 (b)DutiesThe Office shall be responsible for— (1)coordinating with the Office of Policy Development and Research of the Department of Housing and Urban Development on needed research to develop necessary curriculum and policy to build community resiliency, restore housing and infrastructure, and stimulate economic revitalization to support the recovery of low- to moderate-income individuals;
 (2)coordinating with relevant Department of Housing and Urban Development program offices to support the incorporation of community resiliency planning and implementation across all department-supported program activities;
 (3)leading and coordinating Department of Housing and Urban Development activities under the Housing Recovery Support Function of the National Disaster Recovery Framework;
 (4)coordinating Department of Housing and Urban Development interagency disaster recovery support activities, including those related to housing, economic development, infrastructure, and community planning and capacity building;
 (5)providing annual and periodic disaster mitigation and recovery training, incorporating Federal best practices, to regional and field offices of the Department of Housing and Urban Development; and
 (6)providing technical assistance to entities that are eligible to receive disaster recovery assistance under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) and that demonstrate capacity constraints.
 (c)DivisionsThe Office shall contain— (1)the Resiliency Division, which shall—
 (A)develop, coordinate, and maintain the capacity for disaster resilience and recovery of recipients of grants from the Department of Housing and Urban Development;
 (B)coordinate and operationalize research and policies of the Department of Housing and Urban Development to assist areas in community resiliency planning, including—
 (i)hazard mitigation and adaptive land use planning; (ii)establishing and carrying out enforcement activities and implementing the latest published editions of relevant consensus-based codes, specifications, and standards that incorporate the latest resilient designs and establish minimum acceptable criteria for the design, construction, and maintenance of residential structures and facilities that may be eligible for assistance under this Act for the purpose of protecting the health, safety, and general welfare of the buildings’ users against disasters; and
 (iii)sustainable infrastructure investments; and (C)assist areas in the development of action plans under section 123 of the Housing and Community Development Act of 1974, as added by section 3 of this Act; and
 (2)the Recovery Division, which shall oversee the disaster recovery policy and response of the Department of Housing and Urban Development.
				3.Community development block grant disaster recovery program
 (a)In generalTitle I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) is amended— (1)in section 104(b) (42 U.S.C. 5304(b)), by inserting or 123 after 106 each place that term appears; and
 (2)by adding at the end the following:
					
						123.CDBG-Disaster recovery assistance
 (a)DefinitionsIn this section— (1)the term eligible entity means—
 (A)a State; (B)an insular area;
 (C)a unit of general local government; and (D)an Indian tribe;
 (2)the terms homeless and at risk of homelessness have the meanings given those terms in sections 103 and 401, respectively, of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302, 11360; and
 (3)the term public housing agency has the meaning given the term in section 3(b) of the United States Housing Act of 1937. (b)Authority; use (1)In generalThe Secretary shall provide assistance under this section to eligible entities for necessary expenses for activities authorized under this title related to disaster relief, resiliency, long-term recovery, restoration of infrastructure and housing, mitigation, and economic revitalization in the most impacted and distressed areas resulting from a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).
 (2)Allocation for mitigationIn determining the amount allocated under this section for any grantee, the Secretary shall include an additional amount for mitigation that is not less than 45 percent of the amount allocated for such grantee for unmet needs.
 (3)Other assistanceThe Secretary may provide an appropriate amount of assistance to eligible entities outside an area described in paragraph (1) that receives displaced residents due to a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) for the purpose of carrying out eligible activities to provide housing to and meet other disaster recovery needs of those displaced residents.
 (4)ConsiderationIn carrying out eligible activities with assistance provided under this section, a grantee shall prioritize activities that address housing recovery needs and how to better recover from and withstand future disasters, prolong the life of housing and infrastructure, use cost-effective means of preventing harm to people and property, incorporate protective features, redundancies, energy savings, and other measures that will assure the continuation of critical services during future disasters.
								(c)Timing
 (1)Deadlines for allocation of amountsExcept as provided in paragraph (2), after the enactment of an appropriations Act making funds available for assistance under this section, the Secretary shall allocate for grantees, based on the best available data—
 (A)not less than one-third of funds provided for assistance under this section, within 60 days of the date of enactment of that Act; and
 (B)all remaining unallocated funds to be awarded to grantees, within 180 days of such date of enactment.
 (2)Inapplicability of deadlines based on insufficient informationThe deadlines under paragraph (1) for allocation of funds shall not apply in the case of funds made available for assistance under this section until sufficient information has been made available to the Secretary to determine unmet recovery needs and make allocations in accordance with those deadlines.
 (3)Obligation of amounts by the SecretarySubject to subsection (d)(1), the Secretary shall— (A)obligate the amounts allocated for a grantee over time in accordance with the approved plan of the grantee;
 (B)require the grantee to be in substantial compliance with the requirements of this section before the Secretary obligated additional amounts; and
 (C)not later than 90 days after the date on which the plan of the grantee is approved under subsection (d), unless the Secretary makes a public finding that good cause exists for a waiver of the requirement, require the grantee to establish a direct assistance program and begin processing applications for—
 (i)a program for homeless assistance for persons experiencing homelessness prior to or as a result of the major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.);
 (ii)a program for renter assistance; and (iii)a program for homeowners assistance.
										(4)Coordination of disaster benefits and data with other Federal agencies
									(A)Coordination with FEMA
 (i)In generalThe Secretary and the Administrator of the Federal Emergency Management Agency shall share with each other, and make publicly available, any data collected or analyzed during the course of a disaster recovery for which assistance is provided under this section, including, with respect to each census tract, block group, or block—
 (I)all data on damage caused by the disaster; (II)information on how any Federal assistance provided in connection with the disaster is expended; and
 (III)information regarding the effect of the disaster on education, transportation capabilities and dependence, housing needs, displacement, health care, utilities, and other critical facilities.
 (ii)BreakdownThe data shared and made publicly available under clause (i) shall be broken down by the smallest census tract, block group, or block possible for the data set.
 (B)Development of common applicationThe Secretary, the Administrator of the Federal Emergency Management Agency, the Administrator of the Small Business Administration, and the heads of other appropriate agencies shall develop a common form—
 (i)for the purpose of applying for individual disaster assistance from the Department of Housing and Urban Development, the Federal Emergency Management Agency, or the Small Business Administration; and
 (ii)that can be used and shared by all agencies providing individual disaster assistance and by the grantees and subgrantees as necessary.
										(d)Plan for use of assistance
 (1)RequirementNot later than 120 days after the allocation pursuant to subsection (c)(1)(B) of the funds made available by an appropriations Act for assistance under this section, and before the Secretary obligates any of such funds for a grantee, the grantee shall submit a plan to the Secretary for approval detailing the proposed use of all funds, which shall include, at a minimum—
 (A)criteria for eligibility for each proposed use of funds, including eligibility limits on income and geography, and a description of how the use of such funds will—
 (i)address unmet needs relating to disaster relief, resiliency, long-term recovery and restoration of infrastructure and housing, and mitigation and economic revitalization in the most impacted and distressed areas; and
 (ii)provide assistance to impacted households experiencing homelessness or at risk of homelessness; (B)identification of officials and offices responsible for administering such funds and identifying and recovering duplicative benefits;
 (C)an agreement to share data with Federal agencies and other providers of disaster relief, which shall include information the grantee has regarding the matters described in subparagraph (B); and
 (D)a plan to provide case management services to disaster-impacted residents in identifying, understanding, and accessing available Federal assistance.
 (2)Public consultationIn developing the plan required under paragraph (1), a grantee shall, at a minimum— (A)consult with affected residents, stakeholders, local governments, and public housing authorities to assess needs;
 (B)publish the plan in accordance with the requirements set forth by the Secretary, including a requirement to prominently post the plan on the website of the grantee for not less than 14 days;
 (C)ensure equal access for individuals with disabilities and individuals with limited English proficiency; and
 (D)publish the plan in a manner that affords residents, affected local governments, and other interested parties a reasonable opportunity to examine the contents of the plan and provide feedback.
 (3)ApprovalThe Secretary shall, by regulation, specify criteria for the approval of a plan submitted under paragraph (1), including approval of substantial amendments to the plan.
 (4)DisapprovalThe Secretary shall disapprove a plan or substantial amendment to a plan submitted under paragraph (1) if—
 (A)a plan or substantial amendment does not meet the approval criteria; (B)based on damage and unmet needs assessments of the Secretary and the Federal Emergency Management Agency or such other information as may be available, the plan or amendment does not provide for proportional allocation of resources—
 (i)between housing activities and infrastructure; or (ii)between homeowners, renters, and persons experiencing homelessness;
 (C)the plan does not provide a sufficient plan for ensuring compliance with the Fair Housing Act (42 U.S.C. 3601 et seq.); or
 (D)the plan does not prioritize preservation or one-for-one replacement of public housing and other federally subsidized housing that provides affordable housing for the lowest income households.
 (5)ResubmissionThe Secretary shall permit a grantee to revise and resubmit a plan that the Secretary disapproves under paragraph (4).
 (6)TimingThe Secretary shall approve or disapprove a plan submitted under paragraph (1) not later than 90 days after the date on which the plan is submitted to the Secretary.
								(e)Financial controls
 (1)Compliance systemThe Secretary shall develop and maintain a system to ensure that each grantee has in place— (A)proficient financial controls and procurement processes;
 (B)adequate procedures to ensure that amounts made available under this section provide the broadest benefit possible to eligible families and individuals that are approved for assistance;
 (C)adequate procedures to— (i)ensure timely expenditure of funds; and
 (ii)detect and prevent waste, fraud, and abuse of funds; and
 (D)adequate procedures to ensure the grantee will maintain comprehensive and publicly accessible websites that make available information regarding all disaster recovery activities assisted with such funds, which information shall include any resulting contract, agreement, or other disposition of requests for qualification of assistance or for procurement with such funds.
 (2)RequirementThe procedures described in paragraph (1)(D) shall ensure that personally identifiable information regarding recipients of assistance provided from funds made available under this section shall not be made publicly available.
 (3)CertificationAs a condition of making any grant, the Secretary shall certify in advance that the grantee has in place the processes and procedures required under paragraph (1).
								(f)Use of funds
								(1)Administrative costs
 (A)In generalAn eligible entity receiving a grant under this section—
 (i)may use not more than 5 percent of the amount of grant funds received, or not more than such other percentage as may be established pursuant to subparagraph (B), for administrative costs; and
 (ii)shall document the use of funds for the purpose described in clause (i) in accordance with such requirements as the Secretary shall establish.
 (B)Discretion to establish sliding scaleThe Secretary may establish a series of percentage limitations that may be used by a grantee for administrative costs only if—
 (i)the percentage limitations are based on the amount of grant funds received by a grantee; (ii)the series provides that the percentage that may be so used is lower for grantees receiving a greater amount of grant funds and such percentage that may be used is higher for grantees receiving a lesser amount of grant funds; and
 (iii)in no case may a grantee so use more than 10 percent of grant funds received. (2)HUD administrative costs (A)LimitationOf any funds made available for use under this section by any single appropriations Act, the Secretary may use 0.5 percent of any such amount for necessary costs, including information technology costs, of administering and overseeing the obligation and expenditure of amounts made available for use under this section.
 (B)Transfer of fundsAny amounts made available for use in accordance with subparagraph (A)— (i)shall be transferred to the account for Program Office Salaries and Expenses—Community Planning and Development for the Department of Housing and Urban Development;
 (ii)shall remain available until expended; and (iii)may be used for such administrative costs for administering any funds appropriated to the Department of Housing and Urban Development for any disaster and related purposes in any prior or future Act making funds available for use under this section, notwithstanding the disaster for which such funds were appropriated.
 (3)Inspector generalOf any funds made available for use in accordance with paragraph (2)(A), 10 percent shall be transferred to the Office of the Inspector General of the Department of Housing and Urban Development for necessary costs of audits, reviews, oversight, evaluation, and investigations relating to amounts made available for use under this section.
 (4)Capacity buildingOf any funds made available for use under this section, 2 percent may be made available for capacity building and technical assistance to support grantees and subgrantees receiving funds under this section.
								(5)Compliance with storm water protections
 (A)In generalThe Secretary shall ensure that any funds made available under this section for construction, rehabilitation, or installation of any infrastructure, including stormwater management infrastructure, will advance long-term resilience to natural hazards and be effective in protecting the infrastructure from future damages for the expected useful lifetime of the infrastructure.
 (B)Coordination and continuation of servicesIn approving funding for infrastructure, the Secretary shall require a grantee to— (i)describe how the activities described in subparagraph (A) will align with other planned State and local capital investments and help assure continuation of essential services, including services to low- and moderate-income households, individuals with disabilities, and other individuals with special needs; and
 (ii)consider the use of both traditional and natural infrastructure alternatives, alone or in conjunction with each other, if those alternatives are practicable.
										(6)Flood risk mitigation
 (A)RequirementsSubject to subparagraph (B), the Secretary shall require that any structure that is located in an area having special flood hazards and that is newly constructed or is undergoing rehabilitation for substantial damage, for which substantial damage is repaired, or that is substantially improved, using amounts made available under this section, shall be elevated with the lowest floor, including the basement, at the higher of—
 (i)2 feet above the base flood level; or (ii)any requirement set forth by the Administrator of the Federal Emergency Management Agency.
										(B)Multifamily housing
 (i)In generalFor rehabilitation of substantial damage or substantial improvement of multifamily housing, the Secretary may approve a proposal submitted by a grantee for an appropriate, cost-effective level of elevation above flood heights that is below the level described in subparagraph (A).
 (ii)ContentsA proposal submitted under clause (i) shall describe how the proposed level of elevation will functionally achieve flood protection similar to or greater than the requirement described in subparagraph (A) with an alternative form of mitigation to assure the safety of residents and property, if applicable.
 (g)AdministrationIn administering any amounts made available for assistance under this section, the Secretary— (1)may not allow a grantee to use any such amounts for any purpose other than the purpose approved by the Secretary in the plan submitted under subsection (d)(1) to the Secretary for use of those amounts;
 (2)may not permit a grantee to amend a plan to retroactively approve a beneficiary’s use of funds for an eligible activity other than an activity for which the funds were originally approved in the plan; and
 (3)shall prohibit a grantee from delegating, by contract or otherwise, the responsibility for the final determination of eligibility.
 (h)Training for grant management for subgranteesThe Secretary shall require each grantee to provide ongoing training to all staff and subgrantees. (i)Procurement processes and procedures for grantees (1)Grantee processes and proceduresIn procuring property or services to be paid for in whole or in part with amounts from a grant under this section, a grantee shall—
 (A)follow the procurement processes and procedures of the grantee, but only if the Secretary makes a determination that those processes and procedures comply with the requirements under paragraph (2); or
 (B)comply with such processes and procedures as the Secretary shall, by regulation, establish for purposes of this section.
 (2)RequirementsThe requirements under this paragraph with respect to the procurement processes and procedures of a grantee are that the processes and procedures shall—
 (A)provide for full and open competition and require cost or price analysis; (B)include requirements for procurement policies and procedures for subgrantees, based on full and open competition;
 (C)specify methods of procurement and their applicability, but not allow for cost-plus-a-percentage-of cost or percentage-of-construction-cost methods of procurement;
 (D)include standards of conduct governing employees engaged in the award or administration of contracts; and
 (E)ensure that all purchase orders and contracts include any clauses required by statute or implementing regulation.
 (3)NoncomplianceIn the case of a grantee for which the Secretary finds pursuant to paragraph (1)(A) that the procurement processes and procedures of the grantee do not comply with paragraph (2), the Secretary shall—
 (A)provide the grantee with specific written notice of the elements of noncompliance and the changes necessary to those processes and procedures to provide for compliance;
 (B)provide the grantee a reasonable period of time to come into compliance; and (C)during the period of time described in subparagraph (B), allow the grantee to proceed with procuring property and services paid for in whole or in part with amounts from a grant under this section in compliance with the procurement processes and procedures of the grantee, but only if the Secretary periodically affirmatively determines that the grantee is making a good faith effort to effectuate compliance with the requirements of paragraph (2).
 (j)Treatment of CDBG allocationsAmounts made available for use under this section shall not be considered relevant to the non-disaster formula allocations made pursuant to section 106.
							(k)Waivers
 (1)AuthoritySubject to the other provisions of this section, in administering amounts made available for use under this section, the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the obligation by the Secretary or the use by the recipient of those funds (except for requirements related to fair housing, nondiscrimination, labor standards, flood risk management, and the environment and except for the requirements of this section), if the Secretary makes a public finding that good cause exists for the waiver or alternative requirement and the waiver or alternative requirement would not be inconsistent with the overall purpose of this title.
 (2)Notice and publicationAny waiver of or alternative requirement pursuant to paragraph (1) shall not take effect before the expiration of the 15-day period beginning upon the publication of notice in the Federal Register of such waiver or alternative requirement.
 (3)Low- and moderate-income useA waiver pursuant to paragraph (1) may not reduce the percentage of funds that is required to be used for activities that benefit persons of low- and moderate-income to less than 70 percent of the total allocation, unless the Secretary specifically finds that there is compelling need to further reduce the percentage requirement and that funds are not necessary to address the housing needs of low- and moderate-income residents.
 (4)ProhibitionThe Secretary may not waive any provision of this section pursuant to the authority under paragraph (1).
								(l)Environmental review
 (1)AdoptionNotwithstanding subsection (k)(1), recipients of funds provided under this section that use the funds to supplement Federal assistance provided under section 402, 403, 404, 406, 407, 408(c)(4), 428, or 502 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170a, 5170b, 5170c, 5172, 5173, 5174(c)(4), 5189f, 5192) may adopt, without review or public comment, any environmental review, approval, or permit performed by a Federal agency, and that adoption shall satisfy the responsibilities of the recipient with respect to the environmental review, approval, or permit under section 104(g)(1).
 (2)Release of fundsNotwithstanding section 104(g)(2), the Secretary may, upon receipt of a request for release of funds and certification, immediately approve the release of funds for an activity or project assisted with amounts made available for use under this section if the recipient has adopted an environmental review, approval, or permit under paragraph (1) or the activity or project is categorically excluded from review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
								(m)Collection of information
 (1)In generalFor each major disaster for which assistance is made available under this section, the Secretary shall—
 (A)collect information regarding all recovery activities so assisted, including information on applicants and recipients of assistance;
 (B)make the information described in subparagraph (A) available to the public and to the Inspector General for the Department of Housing and Urban Development on a monthly basis using uniform data collection practices; and
 (C)report to Congress regarding those efforts. (2)FormInformation collected and reported by grantees or the Secretary under this subsection shall be disaggregated by program, race, income, geography, and all classes of individuals protected under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), the Fair Housing Act (42 U.S.C. 3601 et seq.), the Civil Rights Act of 1964 (Public Law 88–352; 78 Stat. 241), and other civil rights and nondiscrimination protections, with respect to the smallest census tract, block group, or block possible for the data.
 (3)Protection of informationIn carrying out this subsection, the Secretary—
 (A)shall take such actions as may be necessary to ensure that personally identifiable information regarding recipients of assistance provided from funds made available under this section shall not be made publicly available; and
 (B)may make full and unredacted information available to academic institutions for the purpose of researching into the equitable distribution of recovery funds and adherence to protections described in paragraph (2).
									(n)Pre-Certification for units of general local government
 (1)In generalThe Secretary may carry out a program under this subsection to provide for units of general local government to pre-certify as eligible grantees for assistance under this section.
 (2)RequirementsTo be eligible for pre-certification under the program under this subsection, a unit of general local government shall—
 (A)demonstrate to the satisfaction of the Secretary the capacity to comply with the requirements of this section; and
 (B)have previously received assistance as a grantee or subgrantee under this section, or with amounts made available for the Community Development Block Grant—Disaster Recovery appropriations account, in connection with 2 or more major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).
									(3)Approval of plans
 (A)Expedited approval processesThe Secretary shall establish and maintain processes for expediting approval of plans for units of general local government that are pre-certified under this subsection.
 (B)Effect of pre-certificationPre-certification pursuant to this subsection shall not— (i)establish any entitlement to, or priority or preference for, allocation of funds made available under this section; or
 (ii)exempt any grantee from complying with any of the requirements under, or established pursuant to, subsection (c) or (d).
 (4)DurationPre-certification under the program under this subsection shall be effective for a term of 5 years.
								(o)Deposit of unused amounts in Fund
 (1)In generalIf any amounts made available for assistance under this section to grantees remain unexpended upon the earlier of—
 (A)the date that the grantee of such amounts notifies the Secretary that the grantee has completed all activities identified in the grantee’s plan for use of such amounts that was approved by the Secretary in connection with the grant;
 (B)recapture of funds from the grantee or repayment of funds by the grantee; or (C)the expiration of the 10-year period beginning upon the Secretary obligating such amounts to the grantee, as such period may be extended pursuant to paragraph (2),
									the Secretary shall transfer such unexpended amounts to the Secretary of the Treasury for deposit
			 into the Community Development Block Grant Disaster Recovery Reserve Fund
			 established under section 124, except that the Secretary may, by
			 regulation, permit the grantee to retain amounts needed to close out the
 grant.(2)Extension of period for use of fundsThe period under paragraph (1)(C) shall be extended by not more than 3 years if the Secretary waives this requirement and submits a written justification for the waiver to the Committees on Appropriations of the House of Representatives and the Senate that specifies the period of that extension.
								124.Community Development Block Grant Disaster Recovery Reserve Fund
 (a)EstablishmentThere is established in the Treasury of the United States an account to be known as the Community Development Block Grant Disaster Recovery Reserve Fund (in this section referred to as the Fund).
							(b)Amounts
 (1)In generalThere are authorized to be appropriated to the Fund such sums as may be necessary to carry out the activities authorized under this Act, to remain available until expended, except that not more than $50,000,000 is authorized to be appropriated for the first fiscal year beginning after the date that is 1 year after the date of enactment of this section, and each fiscal year thereafter.
 (2)TransferAmounts made available through section 106(c)(4) by actions taken under section 104(e) or 111 may be transferred to the Fund, to remain available until expended.
								(c)Use
 (1)In generalExcept as provided in paragraph (2), amounts in the Fund shall be available only for providing assistance under section 123, but only to the extent provided in advance in appropriations Acts.
								(2)Homelessness assistance
 (A)In generalAn amount determined by the Secretary, based on available data from the impacted area on homelessness, affordable housing needs, and disaster impact, may be allocated to a grantee within 14 days of the disaster declaration to serve households experiencing homelessness or at risk of homelessness that are not receiving housing assistance from the Federal Emergency Management Agency.
 (B)RequirementsNotwithstanding any other provision of law, any assistance provided under this paragraph shall be determined to meet the requirements of section 123, including benefit to low-income persons, if the assistance is administered in compliance with program requirements under paragraphs (4) and (5) of section 415(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11374(a)).
 (C)AdministrationThe Office of Block Grant Assistance in the Office of Community Planning and Development of the Department of Housing and Urban Development shall, in coordination with the Office of Special Needs Assistance Programs of the Department, administer all related funds provided under this section that are intended to serve individuals who are homeless or at risk of homelessness..
				(b)Regulations
 (1)Proposed rulesNot later than the 6 months after the date of the enactment of this Act, the Secretary of Housing and Urban Development shall issue proposed rules to carry out sections 123 and 124 of the Housing and Community Development Act of 1974, as added by the amendment made by subsection (a) of this section, and shall provide a 90-day period for submission of public comments on those proposed rules.
 (2)Final rulesNot later than 1 year after the date of the enactment of this Act, the Secretary of Housing and Urban Development shall issue final regulations to carry out sections 123 and 124 of the Housing and Community Development Act of 1974, as added by the amendment made by subsection (a) of this section.
 4.Report on coordinating emergency and long-term housing needsNot later than 6 months after the date of enactment of this Act, the Secretary of Housing and Urban Development, in consultation with the Administrator of the Federal Emergency Management Agency and the Secretary of Agriculture, shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report on policies to improve the transition from emergency disaster housing response to long-term housing recovery.
 5.GAO report on allocation of disaster benefitsNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a comprehensive report that includes—
 (1)a review of disaster-related housing benefits administered by the Federal Emergency Management Agency, the Department of Housing and Urban Development, and the Department of Agriculture;
 (2)with respect to the 10-year period preceding the report, an analysis of the distribution of the benefits described in paragraph (1)—
 (A)between homeowners and renters; (B)between individuals that are—
 (i)extremely low-income, defined as 0 to 30 percent of the area median income; (ii)very low-income, defined as 30 to 50 percent of the area median income;
 (iii)lower-income, defined as 50 to 80 percent of the area median income; and (iv)moderate-income, defined as 80 to 120 percent of the area median income; and
 (C)between housing and infrastructure; (3)an analysis of how the distribution of benefits described in paragraph (2) met the needs identified in unmet needs assessments and other available data;
 (4)an analysis of the impact of disasters on the shortage of affordable rental housing stock and federally assisted housing;
 (5)an analysis of the impact of disasters and Federal recovery efforts on all protected classes covered by the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), the Fair Housing Act (42 U.S.C. 3601 et seq.), title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), and other civil rights protections, including those related to race, ethnicity, income, economic status, age, disability, and gender; and
 (6)an analysis of mitigation and resiliency approaches with respect to disaster-related housing benefits.